     CASE 0:18-cv-03025-JNE-ECW Document 87 Filed 12/02/19 Page 1 of 22



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 ROCCO CIOFOLETTI, et al., on behalf
 of themselves and all others similarly
 situated,                                         Case No.: 18-cv-03025

                       Plaintiff,

                -vs-

 SECURIAN FINANCIAL GROUP, INC.,
 et al.,

                       Defendants.

                     DECLARATION OF LEE SQUITIERI
             IN SUPPORT OF MOTION FOR CLASS CERTIFICATION

       I, Lee Squitieri, submit this declaration in support of plaintiffs’ motion for class

certification and declare pursuant to 28 USC 1746 and under the penalty of perjury that

the foregoing is true and correct.

       1.      I am one of the Court-appointed Co-Lead Counsel for the plaintiffs and the

putative class in this action. I make this declaration in support of plaintiff’s motion for

class certification.

                                     Index Of Exhibits

       2.      Attached hereto as Exhibit 1 is a true and correct copy of Plaintiffs’

[Proposed] Second Amended Class Action Complaint.

       3.      Attached hereto as Exhibit 2 is a true and correct copy of Organizational

Chart of Minnesota Mutual companies as of January 1, 2019 (ML 0000641-642).
     CASE 0:18-cv-03025-JNE-ECW Document 87 Filed 12/02/19 Page 2 of 22



        4.    Attached hereto as Exhibit 3 is a true and correct copy of the Master

Brokerage Agency agreement (“BGA”) between Shurwest, LLC and SLIC (ML 653-

660).

        5.    Attached hereto as Exhibit 4 is a true and correct copy of Broker

Agreement between Shurwest and MLIC (ML 643-651).

        6.    Attached hereto as Exhibits 5(a)-(j) are true and correct copies of regulatory

actions by the States of Colorado, Washington, Pennsylvania, California, Massachusetts,

North Carolina, New York, Iowa, Indiana and Minnesota. (arranged chronologically)

barring sales of FIP Products in the respective States and sanctioning FIP for violations of

applicable laws, rules and regulations of the respective States.

        7.    Attached hereto as Exhibit 6 is a true and correct copy of a screenshot from

Securian’s website describing its insurance marketing, distribution and sales operations.

www.securian.comabout-us-/ou-comapny.hml( last accessed Dec. 2, 2019).

        8.    Attached hereto as Exhibit 7 is a true and correct copy of a screenshot from

Seurian’s website describing its services. www.securian.com/about-us/mrkets-we-

serve.html ( last accessed Dec. 2, 2019 ).

        9.    Attached hereto as Exhibit 8 is a true and correct copy of screenshot “IUL

Life Insurance Solutions, Annexus....”www.annexus.com/life-insurance-solutions. html.

        10.   Attached hereto as Exhibit 9 is a true and correct copy of screenshot

“Indexed Universal Life, securian.com....”www.securian.com/indexed-universal-life.

html. ( last accessed Dec. 2, 2019 ).


                                             2
     CASE 0:18-cv-03025-JNE-ECW Document 87 Filed 12/02/19 Page 3 of 22



        11.   Attached hereto as Exhibit 10 is a true and correct copy of a screenshot

form Securian’s website “Securian Financial Network. www.securian.com/contact-

us/fnd-an-advisor. Html. ( last accessed Dec. 2, 2019 )

        12.   Attached hereto as Exhibit 11 is a true and correct copy of the transcript of

the deposition of Securian 30 (b)(6) witness Seth Detert.

        13.   Attached hereto as Exhibit 12 is a true and correct copy of screenshot

“Universal Life insurance, securian.com...”www.securian.com/univrsal-life-insurance.

html.

        14.   Attached hereto as Exhibit 13 is a true and correct copy of screenshot

“Securian financial Network” https://advisor.securian.com/userservices/

        15.   Attached hereto as Exhibit 14 is a true and correct copy of a screenshot

“Find A Financial Advisor.” www.secrian.com/cntact -us/find-an-advisor.html ( last

accessed Dec. 2, 2019 )

        16.   Attached hereto as Exhibit 15 is a true and correct copy of screenshot

“Proprietary Solutions, Shurwest....”www.shurwest.com/advisor-services. ( last accessed

Dec. 2, 2019 )

        17.   Attached hereto as Exhibit 16 is a true and correct copy of an FIP contract.

        18.   Attached hereto as Exhibit 17 is a true and correct copy of Detert Exhibit 6

“FIP -Linked Policies” (ML1485-1490.)

        19.   Attached hereto as Exhibit 18 is a true and correct copy of Detert Exhibit 5

“IRA Reboot” email (ML 0002292-93).


                                             3
     CASE 0:18-cv-03025-JNE-ECW Document 87 Filed 12/02/19 Page 4 of 22



        20.   Attached hereto as Exhibit 19 are true and correct copies of emails

discussing structured cash flows. (ML 1601-1603).

        21.   Attached hereto as Exhibit 20 is a true and correct copy of Securian

“policies and procedures “Detert Ex, 9, (ML788-813).

        22.   Attached hereto as Exhibit 21 is a true and correct copy of Securian

“policies and procedures 2017 Detert Ex. 10 (ML748-771).

        23.   Attached hereto as Exhibit 22 is a true and correct copy of the January 8,

2016, United States Consumer Finance Protection Board’s injunction order against FIP

describing the illegal structured cash flow product sold to Plaintiffs and class members as

a premium financing device to pay the premiums to MLIC and SLIC on policies sold to

Plaintiffs and class members.

        24.   Attached hereto as Exhibit 23 is a true and correct copy of the “Producer

Appointment “ by MLIC for Mr. Stospal’s financial advisor. (ML 1239-1253).

        25.   Attached hereto as Exhibit 24 is a true and correct copy of “Producer

Appointment “ by MLIC for the Ciofoletti’s ’s financial advisor. (ML 1343-1354).

        26.   Attached hereto as Exhibit 25 is a true and correct copy of Wade Allen

deposition.

        27.   Attached hereto as Exhibit 26 is a true and correct copy of materials

describing the March 2017 presentation by speakers including Securian [title] Wade

Allen on “Premium financing” (ML 2330-2335;2316-2327;2935-36;2517-2520;2503-

204).


                                             4
     CASE 0:18-cv-03025-JNE-ECW Document 87 Filed 12/02/19 Page 5 of 22



        28.   Attached hereto as Exhibit 27 is a true and correct copy of documents

discussing FIP among defendants’ personnel. (ML 2301-2302; 2305-2306;2308-2313).

        29.   Attached hereto as Exhibit 28 is a true and correct copy of a published

report reporting that as many as 370 financial advisors may have sold FIP products to

buyers of Securian insurance products. August 23, 2018, Investment News.

        30.   Attached hereto as Exhibit 29 is a true and correct copy of the Indexed

Universal Life insurance policy plaintiff Ciofoletti purchased from Defendants and which

was issued by MLIC. (ML 0000001-0000055)

        31.   Attached hereto as Exhibit 30 is a true and correct copy of the

correspondence between the Ciofoletti’s and Securian offering rescission and no release

of claims.

        32.   Attached hereto as Exhibit 31 is a true and correct copy of the Indexed

Universal Life insurance policy plaintiff Stospal purchased from Defendants. ML 344-

385).

        33.   Attached hereto as Exhibit 32 is a true and complete copy of the agreement

between Stospal and Future Income Products Inc. (“FIP”) for Stospal’s purchase of FIP

Products (as that term is defined in the SAC).

        34.   Attached hereto as Exhibit 33 is a true and correct copy of Stospal’s

correspondence with Securian accepting rescission offers but not releasing any claims.

        35.   Attached hereto as Exhibit 34 is a true and correct copy of the firm resume

of Wexler & Wallace, LLP.


                                             5
     CASE 0:18-cv-03025-JNE-ECW Document 87 Filed 12/02/19 Page 6 of 22



       36.    Attached hereto as Exhibit 35 is a true and correct copy of the firm resume

of Squitieri & Fearon, LLP.

       37.    Attached hereto as Exhibit 36 is a true and correct copy of the firm resume

of Gustafson Gluek, PLLC.

                                    Statement Of Facts

       A.     Introduction

       38.    Throughout the class period, Securian Defendants (and/or their agents and

brokers) marketed and sold the Securian Defendants’ products in conjunction with

‘structured cash flow’ products (“FIP Products”). Securian Defendants’ and Shurwest’s

agents and brokers, who were also promoted financial advisors, proposed FIP Products to

class members as a premium financing device, i.e. to fund the payment of premiums for

the Securian policies. Shurwest, a Securian “Master Broker General Agent” and “Broker

Agreement” pursuant to written contracts, (see Sq. Decl. Exhibits 3 and 4, respectively)

caused, or allowed its employees and/or agents to sell FIP products to class members in

conjunction with Securian products.

       39.    As early as 2015, State regulatory agencies investigated the FIP Products

and determined them to constitute illegal usurious loans. Securian Defendants and

Shurwest, however, continued to sell FIP Products in conjunction with Securian products

through 2018, by which time over 20 states had determined that FIP products were

unlawful loan products. (See Sq. Decl. Exhibit 5(a)-(j) arranged chronologically). When

FIP ceased operations as a result, Plaintiffs and the Class not only lost their investments

in FIP Products, but also lost, or were at risk of losing, the life insurance policies
                                               6
     CASE 0:18-cv-03025-JNE-ECW Document 87 Filed 12/02/19 Page 7 of 22



purchased from the Securian Defendants. Without the cash flows from the FIP Products,

Plaintiffs and class members could no longer pay premiums or had to pay from sources

other than the FIP products which were marketed and sold to them as premium finance

vehicles. Throughout the Class Period, Securian Defendants and Shurwest knew or

should have known that the FIP Products were an illegal means of financing the Securian

products sold to class members’. Nevertheless, Securian Defendants and Shurwest

continued to promote and sell to the class insurance products whose premiums were

funded with the illegal FIP Products sold to plaintiffs and class members in conjunction

with the insurance products, thereby unjustly enriching themselves and causing damages

to Plaintiffs and the class.

       B.      The Securian Defendants’ Insurance Products Are Highly
               Sophisticated Financial Instruments Which Are Marketed And Sold
               To Plaintiffs And Class Members Through Financial Advisors

       40.     Securian Defendants are in the business of marketing, brokering, and/or

selling insurance products of various types, including insurance policies indexed to stock

market investments. See Sq. Decl. Ex. 6. The Securian Defendants are issuers of such

policies, which they markets, promotes, and sells to consumers through its brokers and

agents, such as Shurwest. See Ex. 7 .

       41.     Indexed Universal Life insurance policies such as those which Plaintiffs

purchased are complex financial instruments described by Annexus, a Shurwest affiliate,

at its website, as follows:




                                            7
    CASE 0:18-cv-03025-JNE-ECW Document 87 Filed 12/02/19 Page 8 of 22



              What is IUL?

              Indexed Universal Life Insurance is a form of permanent life
              insurance that provides a tax-free death benefit upon your
              death. It also offers tax-advantaged cash value growth you
              can access throughout your life. Your cash value earns
              interest based on the positive performance of an underlying
              stock market index like the S&P 500. Interest would be
              credited at the end of an index segment (or term), with
              common segments of a 1-year, 2-years or up to 5-years. If
              the index performance is negative during any segment, your
              cash value is protected from any negative market return.

See Ex. 8 (IUL Life Insurance Solutions, Annexus, http://annexus.com/iul-life-insurance-

solutions/(last visited November 15, 2019)). Similarly, Securian describes IUL products

as follows:

              Balancing risk and cash value growth

              Indexed universal life insurance offers cash value growth that
              is tied to the movement of an underlying index but does not
              participate in the market.

              Minimum and maximum interest crediting limits act as
              guardrails, which make indexed universal life less risky than
              variable universal life insurance, while potentially producing
              greater interest crediting than fixed universal life insurance.

See Ex. 9 (Indexed Universal Life, securian.com, https://www.securian.com/products-

services/life-insurance/universal-life-insurance/indexed-universal-life-insurance.html

(last visited November 15, 2019)).

      C.      Securian Promotes The Use Of Their
              “Financial Advisors” To Advise Insureds With Respect To IUL

      42.     Not surprisingly, in its website page the Securian Defendants invite,

encourage and facilitate insureds ’use of FINANCIAL ADVISORS in the purchase of

                                            8
     CASE 0:18-cv-03025-JNE-ECW Document 87 Filed 12/02/19 Page 9 of 22



IUL policies. Exhibit 10. Securian witness, Seth Detert at his deposition admitted that

Securian agents were providing “financial literacy or financial advice” to insurance

purchasers. Sq. Decl. Ex. 11, Detert Tr. At 23.

          43.   Securian’s website acknowledges that its ILU products are complicated

financial instruments for which insureds will require the services of financial advisors, it

states:

                Types of universal life insurance. What type is right for you?
                If you and your financial advisor determine universal life
                insurance is a good choice, Securian offers three variations to
                choose from – fixed, indexed and variable.

                The main difference between the products is the risk/return
                associated with their cash value growth potential. When
                choosing the ideal product for your needs, you and your
                advisor should consider your level of risk tolerance.

See Sq. Decl. 12, Universal Life Insurance, securian.com, http://securian.com/products-

services/life-insurance/universal-life-insurance.html (last visited    November 6, 2019).

This page invites visitors to “Ask a professional,” promising that“ A financial advisor can

help you analyze your needs and help you choose the insurance that’s rights for you.”

The page includes a link labeled“ Find an advisor,” which when clicked directs a visitor

to a member of the Securian Financial Network in the visitors’ vicinity.

          D.    The Securian Defendants And The Securian Financial Network

          44.   At all times relevant, the Securian Defendants’ financial products were sold

by advisors in the Securian Financial Network, and others. The Securian Defendants

state on their website that the “Securian Financial Network, the marketing name for the

sales and distribution arm of Securian Financial Group, Inc., its subsidiaries and
                                              9
    CASE 0:18-cv-03025-JNE-ECW Document 87 Filed 12/02/19 Page 10 of 22



affiliates, is a nationwide network of financial services firms. Products and services are

offered and sold only by appropriately licensed entities and financial representatives.”

See Sq. Decl. Ex. 13 (https://advisor.securian.com/userservices/ (last accessed

10/15/2019)). They tout the Securian Financial Network as a “long-term resource to

provide expertise and create strategies to help you and your family achieve your financial

goals.”          See Sq. Decl. Ex. 14 (Find a Financial Advisor, securian.com,

https://www.securian.com/contact-us/find-an-advisor.html (last visited November 15,

2019)).         Its advisors “support your everyday moments and major milestones and

approach your finances from a holistic standpoint.” See id. According to the Securian

website, an advisor in the Securian Financial Network:

                   • listens to your goals, visions, dreams – and even your fears

                   • analyzes financial resources and opportunities

                   • devises a roadmap to help you reach your goals

See id.

          45.      The Securian Defendants ’website further represents:

                   At Securian Financial, we equip our financial advisors with suitable
                   choices to serve clients and their unique situations. Our advisors
                   offer a range of life insurance, annuities and wealth management
                   solutions to help you put family first.

                                            ***

                   With access to a network of more than 1,100 registered financial
                   advisors, building your secure tomorrow is just a click away.

See id. The Securian Defendants, on their website, also boast: “[we] serve nearly 19

million customers through 5300 employees and representatives.”               Sq. Decl. Ex. 10.
                                                 10
    CASE 0:18-cv-03025-JNE-ECW Document 87 Filed 12/02/19 Page 11 of 22



Securian witness Detert, at his deposition described the Securian Financial Network and

testified that the “Network” is made up of financial advisors who signed contracts with

Securian. Sq. Decl. Ex. 11, Detert Tr. at 16-20.

      E.     Shurwest’’s Role

      46.    Shurwest was a “broker” pursuant to contracts with MLIC and SLIC (See

Sq. Decl. Ex. 4) and “Master Brokerage General Agent” (“MGA”)for both MLIC and

SLIC pursuant to contracts with each.      See Sq. Decl. Ex. 3.   Shurwest was, upon

information and belief a member of the Securian Financial Network. Shurwest marketed,

promoted and sold life insurance products and FIP Products to insureds and assisted and

directed members of the Securian Financial Network in the marketing, promotion, and

sale of life insurance policies.   Shurwest also served as an Independent Marketing

Organization (“IMO”). As one court explained the function of IMOs:

             Insurance companies generally do not recruit independent insurance
             agents to sell their products. Instead, IMOs recruit independent
             insurance agents to sell [fixed index annuities] and other types of
             insurance products to the independent agents’ clients. An IMO
             serves as a third-party intermediary between the agents and the
             insurance companies, providing product education, marketing, and
             distribution services. Insurance companies generally compensate
             IMOs for their support services based on a percentage of agent sales
             volume.

Mkt. Synergy Group, Inc. v. United States Dep’t of Labor, 16-CV-4083-DDC-KGS, 2016

WL 6948061, at *3 (D. Kan. Nov. 28, 2016). In its IMO role to agents and brokers,

Shurwest promotes itself as follows:




                                            11
    CASE 0:18-cv-03025-JNE-ECW Document 87 Filed 12/02/19 Page 12 of 22



             PROPRIETARY SOLUTIONS

             Shurwest gives you access to a complete array of insurance
             carriers offering the most advances . . . indexed universal life
             insurance strategies available today. By choosing us as your
             partner you also gain access to patented limited distribution
             solutions that set you apart from your competition.

             EDUCATION AND TRAINING

             ●      Webinars
             ●      Onsite visits to come to meet our team
             ●      Personal coaching
             ●      Peer to peer idea sharing

See Sq. Decl. Ex. 15 (Proprietary Solutions, Shurwest, http://shurwest.com/advisor-

services#/proprietary-solutions (last visited November 20, 2019)).

      47.    Under the BGA with SLIC and MLIC, (see Sq. Decl. Exhibits 3 and 4),

Shurwest was authorized to recommend to SLIC and MLIC “producers” who SLIC

and/or MLIC should appoint to be their agents. Thus producers “ recommended “ by

Shurwest when accepted by Securian became part of the Securian Financial Network

Shurwest was also authorized by Securian under broker and agent agreements to “provide

service” to “product owners” of SLIC and MLIC “products.” See Sq. Decl. Ex. 3. The

services Shurwest provided to “product owners” (i.e., the Plaintiffs and class members)

included premium finance products and services. Id. As the IMO recruited by the

Securian Defendants to be their agent, Shurwest provided education, marketing, and

distribution services to both agents and brokers in the Securian Financial Network. When

insurance brokers and/or financial advisers who used Shurwest’s services sold a Securian




                                           12
    CASE 0:18-cv-03025-JNE-ECW Document 87 Filed 12/02/19 Page 13 of 22



Defendant’s product, the Securian Defendants paid a portion of the commissions to

Shurwest pursuant to the agreements. See Sq. Decl. Ex. 3 and 4.

      48.    Under the BGA Agreements with MLIC and SLIC, Shurwest contracted to

perform “the activities,” including in relevant part, supervising brokers it recommended

who became Securian agents; complying with laws and resolutions applicable to sales of

Securian products and servicing thereof; reviewing applications prior to submitting to

Securian. See Sq. Decl. Ex. 3.

      F.     The FIP Illegal Loan Scheme Produced "Structured
             Cash Flows" Used To Pay Securian Premiums

      49.    From 2012 through 2018, FIP engaged in an illegal loan scheme that

involved FIP’s premium financing products which were promoted and sold to class

members as a way to pay policy premiums for Securian products. Seth Detert at his

deposition described how premium financing works. See Sq. Decl. Ex. 11, Detert Tr. at

70-72;76-81. FIP products were clearly “structured cash flow” arrangements whereby

class members purchased financial instruments from FIP which entitled class members to

receive regular periodic payments which were used for Securian policy premiums. See

Sq. Decl. Ex. 16. There are hundreds of “FIP linked policies” identified by Securian.

See Sq. Decl. Ex. 17, Detert Ex. 6. The premium finance scheme also targeted class

members’ Individual Retirement Accounts (“IRAs”). This aspect of the scheme was

known as the “IRA Reboot” [cite] and Securian was aware of it as early as November

2015. See Sq. Decl. Ex. 18, Detert Ex. 5, (ML0002292-93).




                                          13
    CASE 0:18-cv-03025-JNE-ECW Document 87 Filed 12/02/19 Page 14 of 22



       G.     All Defendants Knew The Dangers of Financial Loss To Class
              Members From The FIP Premium Financing Products

       50.    Whether or not the Defendants knew that it was FIP was behind the

premium financing products being peddled by their agents and brokers is almost besides

the point because the dangerous effects of these products were known and understood by

Defendants.   The evidence proves it beyond dispute.       Securian witness Seth Detert

testified that using IRAs to finance premiums is detrimental to insureds. Sq. Decl. Ex.

11, Detert Tr. __. The dangers were discussed in emails between among Securian

employees and Securian agents. Sq. Decl. Ex. 19, Detert Ex. 5. Securian internal

“Policies And Procedures” in the 2015, 2017 and 2018 edition (Sq. Decl. Exs. 20 and 21

(Detert Exs. 9 and 10), recognized that premium financing should only be allowed though

financial institutions on Securian’s “Premium Financial Lender List” (Detert at 10) and

Detert testified that FIP was not on that list.    (Sq. Decl. Ex. 11, Detert at 80-81).

Securian’s stated policies also recognized the dangers of, and prohibited use of retirement

account withdrawals (which was the mechanism of the IRA Reboot strategy {cite} to pay

premiums and structured cash payments. Sq. Decl. Exs. 20 and 21.

       H.     Securian Defendants’ Participation In The FIP Scheme Helps Life
              Policy Sales

       51.    FIP obtained “investors” in FIP Products through referrals from financial

advisors including from Securian Defendants ’agent, Shurwest and its employees.

Bureau of Consumer Financial Protection v. Future Income Payments, LLC et al. (C.D.

Cal.), Case No. 8:18-cv-01654, Complaint ¶ 45. See Sq. Decl. Ex. 22. To offer MLIC and

SLIC life insurance policies financed by FIP Products, Network Agents signed broker
                                            14
    CASE 0:18-cv-03025-JNE-ECW Document 87 Filed 12/02/19 Page 15 of 22



agreements with MLIC or SLIC wherein Shurwest was the Master Broker Agent.

Among other things, those agreements required Network Agents to remit policy

applications and initial premiums to Shurwest, which in turn forwarded them to the

Securian Defendants. See Sq. Decl. Exs. 23 and 24, Broker Agreement. At all relevant

times, the Securian Financial Network Agents acted within the scope their respective

agency agreements with Shurwest and the Securian Defendants, with the actual or

apparent authority of both Shurwest and the Securian Defendants.

      52.    Under its own stated policies and practices , Securian allowed only brokers

under contract to MLIC or SLIC to market and offer ILU products to insureds. Using

typical Securian marketing material, Securian’s agent Shurwest marketed the FIP

Products to MLIC and SLIC brokers at conferences, webinars and face to face meetings

as a method for financing the premiums of life insurance policies issued by the Securian

Defendants. See Sq. Decl. Ex. 25, Allen Deposition Transcript.

      53.    Shurwest employees introduced brokers/advisers, including Serv. Network

Agents, to the FIP Products during meetings at the Shurwest’s corporate headquarters

and/or conferences held nearby. See Sq. Decl. Ex. 26. At these meetings, Shurwest

specifically pitched the FIP Products to agents, brokers and Securian Defendants ’

employees as means of funding life insurance policies issued by the Securian Defendants.

      54.    Shurwest employees represented to brokers and financial advisors who had

contracted with SLIC and/or MLIC, including Securian Financial Network financial

advisors that FIP product was legal. See Sq. Decl. Ex. 27.


                                           15
    CASE 0:18-cv-03025-JNE-ECW Document 87 Filed 12/02/19 Page 16 of 22



       55.    One of the meetings at Shurwest headquarters took place in early March

2017. See Sq. Decl. Ex. 26. At that meeting, Shurwest marketed the use of FIP Products

to finance the purchase of MLIC and SLIC universal life insurance policies. “Special

guest speakers” at the meeting included Securian’s Wade Allen, Advanced Marketing

Consultant, Securian Financial Group, whose topic was noted as “Premium Finance”; and

David McCoy, Senior Life Product Research Specialist, Securian Financial Group. See

Sq. Decl. Ex. 26.

       56.    These advisors and brokers then offered FIP products to Plaintiffs and the

Class as a vehicle to finance the premiums for life insurance policies issued by the

Securian Defendants. Network Agents were further directed by Shurwest to arrange for

Plaintiffs and members of the Class to pay a lump sum to FIP to obtain the stream of

structured cash flows it was offering, which – in turn – would be used to fund premiums

for the life insurance policies.

       57.    According to published reports, approximately 370 financial advisors put

their clients in FIP Products and steered those clients to utilize the FIP monthly payments

to finance insurance products such as the Securian Defendants ’indexed life insurance

policies. See Sq. Decl. Ex. 28.

       58.    In or about April 2018, FIP ceased making payments to Plaintiffs and the

class members. As a result, Plaintiffs and the Class could no longer fund their life

insurance policies. Consequently, Plaintiffs and other Class members suffered the lapse

of their policies, incurred surrender charges and other penalties, and had paid for policies

which never accumulated enough value to provide the Plaintiffs and Class members with
                                            16
    CASE 0:18-cv-03025-JNE-ECW Document 87 Filed 12/02/19 Page 17 of 22



a source of retirement income, the objective of the life insurance policy purchase. At the

same time, Plaintiffs and Class members lost whatever they had paid to FIP, which was

supposed to – but did not -- yield a steady stream of cash flows that would have funded

the life insurance now lapsed.

      I.     Securian Defendants Had Actual And Constructive Notice Of The FIP
             Scheme

      59.    Securian Defendants had actual and constructive knowledge of the illegal

FIP loan scheme. Furthermore, the Securian Defendants knew or should have known of

FIP’s illegal loan scheme because their high-ranking employees had been present at

Shurwest events promoting the scheme as a means of funding life insurance premiums, as

well as through reports of actions by state regulatory agencies’ enforcement actions

against FIP and its founder Scott Kohn, who is now under federal indictment. In addition,

the Securian Defendants had a legal obligation under the USA Patriot Act and/or the

Bank Secrecy Act to be aware that the Securian Financial Network was utilizing the FIP

illegal loan scheme to finance the purchase of life insurance policies issued by the

Securian Defendants. Finally, Securian Defendants had ample opportunity and ability to

bar its agents and brokers in the Securian Financial Network from using the FIP illegal

loan scheme to finance life insurance policy purchases by Class members. FIP has been

the subject of state regulatory investigations since 2015, with various states including

New York, alleging that FIP’s business model of “buying pensions” was an illegal

scheme. Numerous other state and local regulators and agencies also have ordered FIP to

cease its operations. These agencies include the California Department of Business

                                           17
    CASE 0:18-cv-03025-JNE-ECW Document 87 Filed 12/02/19 Page 18 of 22



Oversight; the Los Angeles City Attorney’s Office; the Minnesota Attorney General; the

Colorado Attorney General; the Massachusetts Attorney General; the North Carolina

Attorney General; the Iowa Attorney General; the Virginia Attorney General; the Oregon

Attorney General; the Oregon Department of Consumer and Business Services; the

Illinois Attorney General; the Illinois Department of Financial and Professional

Regulation; the Maryland Attorney General; the Maryland Commissioner of Financial

Regulation; the Pennsylvania Department of Banking and Securities; the New York State

Department of Financial Services; and the State of Washington Department of Financial

Institutions. In mid-2017, Minnesota Attorney General Lori Swanson filed a lawsuit

against FIP and a subsidiary alleging that FIP was making illegal loans disguised as

purchases of pensions which obligated the borrowers (“sellers” of pension rights) to

repay the loans, termed “purchases,” at effective rates of 240% and at average rates of

139% annually.

      60.    Securian also would have acquired knowledge of FIP illegal activities

through Securian’s procedures to ensure compliance with various federal anti-money

laundering rules and regulations. Insurers who issue “covered products” such as the

Securian Defendants are subject to compliance and reporting requirements of the USA

Patriot Act. The “covered products” include life insurance products with cash value or

investment features and/or non-group annuity contracts. Under these regulations, each

insurance company must develop and implement a risk-based anti-money laundering

(“AML”) policy reasonably designed to prevent the company from being used to


                                          18
    CASE 0:18-cv-03025-JNE-ECW Document 87 Filed 12/02/19 Page 19 of 22



facilitate money laundering “and other financial crimes associated with the insurance

company’s products.”1


1
  The scope and objective of these AML laws is not limited to money laundering or
terrorist financing only. In or about 2005, Director of Financial Crimes Enforcement
Network (“FinCEN”) William J. Fox announced:

                These rules represent key steps in ensuring that the Bank
                Secrecy Act is applied appropriately to these businesses and
                in protecting the insurance industry from potential abuse by
                those seeking to launder money or finance terrorism or other
                illicit activity.

        Also, according to regulators, the insurer’s AML program must encompass the
activities of agents or brokers who sell “covered products” because “insurance agents and
brokers are an integral part of the insurance industry due to their direct contact with
customers” and therefore the insurer’s AML “policies, procedures and internal controls”
must be designed “to integrate its agents and brokers into its anti-money laundering
program and to monitor their performance with its program.”

       In early 2012, FinCEN and the National Association of Insurance Commissioners
(“NAIC”) reached an agreement to incorporate the initial BSA/AML examination within
the regulatory examinations performed by the Department of Insurance of each
company’s domiciliary state. NAIC Financial Condition Examination Handbook 2012,
Section 1.c., pp. 98–101.

          In explaining the requirements for an anti-money laundering program, FinCEN
states:

                Under the Bank Secrecy Act, financial institutions are
                required to identify assess, and mitigate risk that their
                businesses will be abused by criminals.

Anti-Money Laundering Program and Suspicious Activity Reporting Requirements for
Insurance Companies Frequently Asked Questions, Financial Crimes Enforcement
Network,      https://www.fincen.gov/resources/statutes-regulations/guidance/anti-money-
laundering-program-and-suspicious-activity (last visited November 22, 2019).
Accordingly, Defendants MLIC and SLIC were legally mandated to monitor their own
activities as well as those of the Securian Financial Network to prevent FIP’s and
broker/agent’s promotion of financial crimes utilizing Securian Defendants ’products.

                                            19
    CASE 0:18-cv-03025-JNE-ECW Document 87 Filed 12/02/19 Page 20 of 22



      61.    SLIC and MLIC agent and broker contracts with Shurwest required

Shurwest to comply with AML Laws and to assist MLIC and SLIC’s compliance

therewith.

      J.     The Class Representatives Suffered The Same
             Type Of Losses Suffered By All Other Class Members

      62.    The named Plaintiffs, like the rest of the putative Class, all purchased

MLIC UIL policies whose premium payments were funded in whole or in part by FIP

Products from 2012 through the present. Eleanor and Rocco Ciofoletti (“Ciofoletti”),

residents of the State of South Carolina, purchased their UIL Policy (see Sq. Decl. Ex.

29) in conjunction with a FIP Product in late 2016 (see Sq. Decl. Ex. 30).2 Plaintiff Larry

Stospal (“Stospal”), a resident of the State of Texas, also purchased UIL Policy (see Sq.

Decl. Ex. 31) from MLIC in conjunction with a FIP Product in late 2016 (see Sq. Decl.

Ex. 32). In each case, the Plaintiff purchased the FIP Product as a premium finance

vehicle (which was actually an illegal loan) promoted, offered, and sold by Shurwest

from a broker/advisor in the Securian Financial Network “appointed by” MLIC. See Sq.

Decl. Exs. 23 and24 ( “producer Appointments for           Plaintiffs’ financial advisors).

Plaintiffs have been allowed by Securian to rescind their policies and receive back

all of their premium payments, See Sq. Decl. Ex. 32. Plaintiffs have not been

required to provide releases to Securian, nor has Securian sought same. Id. but

Securian has not made plaintiffs whole for the losses suffered through the purchase

of the illegal FIP premium funding product . Nor has Securian recompensed

2
 Ciofoletti has accepted MLIC’s offer of rescission but has not released any claims
against any of the defendants’ herein.
                                           20
    CASE 0:18-cv-03025-JNE-ECW Document 87 Filed 12/02/19 Page 21 of 22



plaintiffs for all the policy benefits lost to them by the termination of the policies.

See Sq. Decl. Ex.30,2 and 11, Detert Tr. at 56-65. Likewise, even if some class

members have been offered rescission, and even if they have accepted same, such

class members still have unrecompensed losses flowing from the wrongful conduct

which is the subject of the plaintiffs’ claims herein. Plaintiffs like all other class

members suffered the same type of loss. Securian’s Detert testified in detail to losses

from policy lapses. See Sq. Decl. Ex. 11, Detert Tr. at 56-65.

      K.     Defendants Fiduciary Relationship With Class Members And
             Defendants’ Breaches Arose From A Common Course
             Of Conduct, Not In Individualized Transactions

      63.    Defendants’ fiduciary relationship with Plaintiffs and class members arose

out of facts common to all class members: (a) Securian’s sale of sophisticated financial

products through the Securian Financial Network of “financial advisors” whom Securian

encouraged class members to rely upon in uniform marketing materials on websites; (b)

Securian’s invitations to class members to rely on their expertise and advice; (c)

Securian’s agent relationship with Shurwest and financial advisors such as those who

provided financial advise and assistance to Plaintiffs. Securian’s contracts with Shurwest

and other financial advisors gave Securian control over the agents. Sq. Decl. Exs. 3 and

4. Securian’s Detert testified to Securian’s power over the agents through “cease and

desist orders” (see Sq. Decl. Ex. 11, Detert Tr. at 39), which unfortunately were never

here exercised to stop the victimization of class members.

      64.    The fiduciary breaches likewise were uniformly inflicted on class members:

(a) Securian’s agents’ act of selling   illegal FIP products to class members is itself a
                                            21
    CASE 0:18-cv-03025-JNE-ECW Document 87 Filed 12/02/19 Page 22 of 22



fiduciary breach; (b) Securian’s conflict of interest with class members; (c) FIP products

allowed Securian to sell more products, (d) after the sale to class members of the illegal

products to finance premiums, Securian’s conflict was exacerbated by the fact that, as

Detert testified, Securian needed the policies to stay “in-force” (i.e. paid for) for a least 4-

5 years for Securian to break even. See Sq. Decl. Ex. 11, Detert Tr. at 58,63. Thus even

as states were explicitly outlawing FIP products starting in 2015, Securian did not step in

and protect, the class members. Securian’s agents were likewise conflicted because

cancellation of the FIP linked Securian policies would have resulted in the agents’

obligation to return commissions to Securian or else Securian would “chargeback” the

commission to Shurwest and agents. See Sq. Decl. Ex. 11, Detert Tr. at 54-55. Detert

recognized and admitted that agents subject to chargebacks were less likely to continue

selling Securian products – even legitimately financed products. See Sq. Decl. Ex. 11,

Detert Tr. at 56. That constituted an additional conflict and fiduciary breach.

       I declare under penalty of perjury that the foregoing is true and correct.

Executed at New York, New York, this 2nd day of December, 2019.



                                            s/Lee Squitieri
                                            Lee Squitieri




                                              22
